DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  in claim 12, “according to any one of claims 1” should be “according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 it is unclear if the “back plate” in line 3 is meant to be the same “back plate” recited in claim 1, or a different “back plate”. In claim 12 it is unclear what additional limitations, if any, are meant to be placed on the device. Claim 1 already recites that the back plate is a part of a display module assembly, so it is unclear what additional elements or limitations are required by claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanyo Science and Technology Center CN202012712(hereinafter Sanyo).
[claim 1] Sanyo teaches a riveting column structure on a back plate of a display module assembly, comprising, a back plate(200) provided with a through hole(203) passing through the back plate’s inner and outer surfaces, wherein a first connecting portion(inner surface of hole) is provided at the through hole of the back plate, and a riveting column(103) inserted into the through hole(fig 7b), a plurality of second connecting portions(screw threads on 105) are arranged in order in a direction from a position close to an outer end of the riveting column to a position away from the outer end of the riveting column, and each of the plurality of second connecting portions is respectively connected with the first connecting portion. 
[claim 7] wherein the plurality of second connecting portions are arranged from a position close to the outer end(lower end in figure 2) of the riveting column to a position away from the outer end of the riveting column. 
[claim 10] wherein a convex hull is provided on an outer surface of the back plate, and the through hole is formed on the convex hull as seen in figure 7b. 
[claim 12] Sanyo further teaches a display module assembly(fig 1) comprising the riveting column structure on the back plate as detailed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyo as applied to claim 1 above.
 Sanyo teaches a riveting column structure on a back plate as detailed above, and further teaches that the outer end of the riveting column is provided with a threaded shaft(106) to engage with a threaded hole in an engaging member(104). Sanyo however does not teach that the threaded hole is provided on the riveting column. It would have been obvious to one of ordinary skill in the art as of the effective filing date to switch the locations of the threaded shaft and threaded hole, such that the threaded hole was on the riveting column, as a matter of simple design choice, as this would be the obvious functional equivalent to the arrangement taught by Sanyo and would function in substantially the same manner. 

Allowable Subject Matter
Claims 2-6,8,9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a device as detailed in claim 1, and with a first connecting portion having a stop assembly structured and arranged as in claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11116102, US10433445, US10400947, US10302109, US10228088, US9967985, US9105309, US7762738, US20080013012, US5778804.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632